                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
__________________________________________
                                           )
IN RE: APPLICATION OF PINNACLE             )
TEXTILE INDUSTRIES LLC AND                 )
PTI MANUFACTURING SRL FOR AN               )
ORDER UNDER 28 U.S.C. § 1782 TO            ) Misc. Action No. 3:20-mc-00009
OBTAIN DISCOVERY FROM COATS                  )
AMERICAN INC. AND TIM LADD.                )
__________________________________________)


                                              ORDER

       Upon consideration of the Application of Pinnacle Textile Industries LLC and PTI

Manufacturing SRL for an order under 28 U.S.C. § 1782 to obtain discovery, the Court hereby

ORDERS:

       1.      Applicants shall serve a copy of the Application and supporting papers on

Respondents Coats American Inc. and Tim Ladd, together with a copy of this Order. Applicants

shall file proof of such service on the Court’s ECF docketing system.

       2.      Any opposition to the Application shall be filed no later than fourteen days from

the date of service of the Application.

       3.      Applicants’ reply, if any, shall be filed no later than seven days from the date of

service of Respondents’ opposition.

       SO ORDERED.
                                 Signed: February 6, 2020
